Citation Nr: 0307347	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  99 08 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to an increased rating for the service-connected 
paralysis of the left median nerve, currently evaluated as 20 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from April 1951 to February 
1954.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the RO.  

The case was remanded by the Board to the RO in August 2000 
for additional development of the record.  

The Board notes that, in a rating decision in January 2003, 
the RO assigned an increased the rating of 40 percent for the 
veteran's service-connected ankylosis of the left 
scapulohumeral articulation.  As the RO has considered this 
action to have fully resolved this matter, it has not been 
developed for further appellate review at this time.  



REMAND

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The RO in this regard has not provided the veteran with 
appropriate notice as to the change in the law.  

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

In addition, the veteran again should be asked to provide 
additional VA and/or private medical records showing any 
recent treatment for the service-connected incomplete 
paralysis of the median nerve.  

The Board also notes that the veteran was afforded a VA 
examination in March 2002, pursuant to the directives set 
forth in the August 2000 remand.  

The examiner noted that the veteran had severe atrophy and 
severe weakness of the mid cervical myotomes that were the 
result of anterior poliomyelitis that was described in the 
medical records dated in January 1954.  

However, the Board finds in this regard that the VA 
examination was not adequate for rating purposes.  As such, 
the veteran should be afforded another VA examination to 
determine the current severity of the service-connected 
disability manifested by incomplete paralysis of the left 
median nerve.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him another opportunity to submit 
any additional medical evidence or 
information and further argument to 
support his claim of an increased rating.  
The veteran should be requested to 
identify the names, addresses, and 
approximate dates of treatment for any VA 
and non-VA health care providers who 
treated him for incomplete paralysis of 
the left median  nerve, not previously 
identified.  Once obtained, all records 
must be associated with the claims 
folder.  

3.  The veteran should be afforded a VA 
examination to determine the current 
extent of the veteran's service-connected 
incomplete paralysis of the left median 
nerve.  All indicated x-rays and 
laboratory tests should be completed.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner prior to the examination.  The 
examiner should determine, based on the 
rating criteria set forth in the 
regulations, whether the veteran's 
service-connected incomplete paralysis of 
the left median nerve is slight, moderate 
or severe.  A complete rationale for all 
opinions expressed is required.  

4.  Thereafter, the RO should review the 
veteran's claims.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative, if any, should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required on the veteran's part until further notice.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




